            Case 1:20-cv-11574-IT Document 5 Filed 10/15/20 Page 1 of 1


                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS

MARK C. CHRISTENSON,                            *
                                                *
               Plaintiff,                       *
                                                *
               v.                               *    Civil Action No. 20-11574-IT
                                                *
BRETHREN, et al.,                               *
                                                *
               Defendants.                      *
                                                *

                                              ORDER

                                         October 15, 2020

TALWANI, D.J.

       For the reasons stated below, this action is dismissed without prejudice.

       On August 17, 2020, pro se Plaintiff Mark C. Christenson filed a Complaint [#1] without

paying the $400 filing fee or moving to proceed without prepayment of the fee. On September

23, 2020, the court entered an Order [#3] directing Plaintiff to pay the filing fee or file a motion

for leave to proceed in forma pauperis. The court stated therein that failure to comply with the

order within twenty-one days could result in dismissal of the action. The clerk mailed a copy of

the Order to Plaintiff at the Seattle, Washington address he had provided.

       Plaintiff has not responded to the Order, and the time for doing so has expired. 1

Accordingly, this action is DISMISSED without prejudice for failure to pay the filing fee.

       IT IS SO ORDERED.

                                                      /s/ Indira Talwani
                                                      United States District Judge



1
 On October 2, 2020, the copy of the Order that the clerk had sent to Plaintiff was returned to as
undeliverable. See [#4]. Because Plaintiff has not provided the clerk with a different address for
service, the Order is deemed delivered and properly served. See Local Rule 83.5.5 (D. Mass.).
